     1:20-cv-03036-DCC-SVH    Date Filed 12/14/20    Entry Number 20   Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

    Dashawn Simmons,                     )      C/A No.: 1:20-3036-DCC-SVH
                                         )
                     Plaintiff,          )
                                         )
         vs.                             )
                                         )               ORDER ON
    Anthony Howard Hall; Captain         )          SUGGESTION OF DEATH
    Reese; and Captain Livingstone,      )              OF PLAINTIFF
                                         )
                     Defendants.         )
                                         )

        This case comes before the court on the Suggestion of Death 1 of plaintiff

Dashawn Simmons (“Plaintiff”), as indicated by Plaintiff’s counsel. [ECF No.

19]. This case has been referred to the undersigned pursuant to 28 U.S.C. §

636(b)(1)(A) and (B) and Local Civ. Rule 73.02(B)(2)(f) (D.S.C.).

        Pursuant to Fed. R. Civ. P. 25(a)(1), “if a party dies and the claim is not

extinguished, the court may order substitution of the proper party.” The rule

states that “a motion for substitution may be made by any party or by the

decedent’s successor or representative. If the motion is not made within 90

days after service of a statement noting the death, the action by or against

the decedent must be dismissed.” Id. “In order to commence the running of

the ninety-day period, the suggesting party must personally serve the


1 Because Plaintiff’s motion to stay [ECF No. 19] advises of Plaintiff’s death,
the court interprets the filing as a Suggestion of Death pursuant to Fed. R.
Civ. P. 25.
    1:20-cv-03036-DCC-SVH     Date Filed 12/14/20   Entry Number 20   Page 2 of 3




suggestion of death on the decedent’s personal representative, if appointed, or

on the successors or representatives of the decedent.” Brooks v. Arthur, No.

6:08-cv-28, 2011 WL 1212254, *1 (W.D.Va. Mar. 30, 2011) (citing Fariss v.

Lynchburg Foundry, 769 F.2d 958, 961–62 (4th Cir. 1985) (“Personal service

of the suggestion of death alerts the nonparty to the consequences of death

for a pending suit, signaling the need for action to preserve the claim if so

desired.”)). In Fariss, the Fourth Circuit found that service of the suggestion

of death on the decedent’s attorney alone was insufficient. Fariss, 769 F.2d at

962.

          Plaintiff’s counsel has advised the court that a family member of

Plaintiff’s informed him of the death. [ECF No. 19 at 2]. There is no

indication on the record that the Suggestion of Death has been served on any

other successors or other representatives of Plaintiff pursuant to Fed. R. Civ.

P. 4. 2     Therefore, Plaintiff’s counsel is instructed to serve a copy of its

Suggestion of Death [ECF No. 19] and this order, pursuant to Fed. R. Civ. P.


2 The successors or representatives of the decedent are “those empowered to
assert any legal claims of the decedent not extinguished by death, or to
defend the estate against others’ claims.” Fariss at 962; see also Atkins v.
City of Chicago, 547 F.3d 869, 873 (7th Cir. 2008) (“[A]n obviously interested
non-party . . . must be served for the 90-day clock to start running.”); Torres
v. Bayer Corp. (In re Baycol Prods. Litig.), 616 F.3d 778, 784–85 (8th Cir.
2010) (“[U]nder certain circumstances, a person may be a ‘successor’ under
Rule 25(a)(1) if he is (1) the primary beneficiary of an already distributed
estate; (2) named in a will as the executor of the decedent’s estate, even if the
will is not probated; or (3) the primary beneficiary of an unprobated intestate
                                         2
  1:20-cv-03036-DCC-SVH      Date Filed 12/14/20   Entry Number 20   Page 3 of 3




4, on any known nonparty successor or representative of Plaintiff and to file

proof of said service by December 24, 2020. If no party files a motion for

substitution within 90 days from the service of the personal representative,

Plaintiff’s action will be dismissed.

      The court notes that before Fed. R. Civ. P. 25(a) can be employed to

substitute a new party for a deceased party, the substantive law controlling

the suit must allow for survival of the cause of action. Where the cause of

action does not survive the death of a party, there can be no substitution for

that party under the rule. See, e.e., Asklar v. Honeywell, Inc., 95 F.R.D. 419,

422 (D. Conn. 1982) (holding substantive law, not Rule 25(a), determines

whether case may proceed after death of party).

      The court suspends the deadlines in the scheduling order pending

service of the suggestion of death and expiration of 90 days thereafter.

       IT IS SO ORDERED.



December 11, 2020                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




estate which need not be probated.”).
                                        3
